Citation Nr: 1015974	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include lipomas keratoses and basel cell carcinoma, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for sexual dysfunction, 
to include as due to exposure to herbicides.

3.  Entitlement to service connection for systemic 
dysfunction, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1963 
to March 1964 and from May 1964 to May 1985, to include 2 
tours of service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge in 
Washington, DC in March 2010.  A transcript of the hearing is 
associated with the claims file. 

The issue of entitlement to service connection for a tumor of 
the spine has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that 
issue, and it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims on appeal are decided.

At his March 2010 Board hearing, the Veteran reported that he 
began experiencing skin problems shortly after his first tour 
in the Republic of Vietnam (RVN) ended.  He reported that the 
skin issues started out as small lumps that would get bigger 
over time.  He reported that he did not seek treatment until 
1999 or 2000, which was when he went to the VA Medical Center 
to have them looked at.  The Veteran believes that his skin 
condition is a result of his exposure to herbicides while 
serving in RVN.  The Veteran reported that he did not seek 
medical attention for his skin problems while in service.  He 
reported that he self-administered various creams and 
ointments for treatment until the time that they got so bad 
he was forced to seek treatment at the VA Medical Center.  

A review of the Veteran's VA Medical Center treatment records 
show that he has had numerous lipomas removed from his body.  
Additionally, the VA Medical Center treatment records show 
that the Veteran has also had basel cell carcinoma lesions 
removed.

At his Board hearing in March 2010, the Veteran reported that 
roughly one year after returning from his first tour in RVN 
he began to experience difficulty in his ability to engage in 
sexual relations with his wife a result of his inability to 
maintain an erection.  He reported that the instances of 
sexual relations continued to dwindle until the point where 
he was no longer able to engage in any sexual relations with 
his wife, which ultimately led to a divorce from his first 
wife.  The Veteran reported that he eventually reported the 
problem to his physician at the VA Medical Center, at which 
point he underwent tests to determine the cause of the 
problem.  The Veteran reported that he was diagnosed with 
extremely low levels of testosterone and was started on 
testosterone supplements in both pill and injection form.  
The Veteran asserted that he did not report this problem 
sooner than evidenced in the record because it was private 
and he did not want to share.  Additionally, the Veteran 
asserted that he believed his sexual dysfunction to be a 
result of his exposure to herbicides while serving in RVN.

The Veteran has conducted extensive research into the effects 
of dioxin, or herbicides, on the male reproductive system.  
The Veteran reported that according to his reseach, dioxin 
sticks to the cells and it destroys the testosterone in the 
male reproductive system.  

A review of the Veteran's VA Medical Center treatment records 
confirms the Veteran's assertion that he has been diagnosed 
with low testosterone levels and is in receipt of 
testosterone supplements in the form of biweekly injections.       

At his March 2010 Board hearing, the Veteran reported that he 
experienced a musculoskeletal condition which caused him to 
basically lose joint and body control.  The Veteran reported 
that at times it felt as though he had experienced an 
electrical shock through his body which caused his muscles to 
jump.  The Veteran reported that at other times, he 
experienced his muscles feeling dead to the point where they 
would not work.  He reported that the feeling was somewhat 
like the feeling one experienced when a limb "fell asleep," 
with tingling.    He reported that it was like someone shut 
of a valve which caused his limbs to shut down.  The Veteran 
reported that he first began to experience these feelings 
following his first tour served in RVN, although he did 
report that they symptoms had gotten progressively worse over 
time.  The Veteran asserted that he believed this condition 
to be a result of his exposure to herbicides.

A review of the Veteran's VA Medical Center treatment records 
show that he has sporadically complained of all-over body 
pain, numbness, and tingling.  However, there is no diagnosis 
for this condition of record.

The Board notes that the Veteran is competent to report when 
his symptoms began and that they have continued since his 
separation from active service.  see Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board finds the Veteran to be credible.

In light of the Veteran's claims that he first started to 
experience skin problems, sexual dysfunction, and a systemic 
musculoskeletal condition after his first tour in the RVN and 
the post-service medical evidence indicating that the Veteran 
has received treatment for all of those conditions since his 
separation from active service; the Board finds that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present skin condition, 
sexual dysfunction, and musculoskeletal dysfunction.  See 
McLendon, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
medical records from the VA Medical 
Center.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present skin condition, to include 
limpomas keratoses and basel cell 
carcinoma.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each skin disability as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service, to include his exposure 
to herbicides while serving in the 
Republic of Vietnam.

The supporting rationale for all 
opinions expressed must be provided.  

3.	The Veteran should also be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present sexual dysfunction.  The claims 
file must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present sexual 
dysfunction as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
the Veteran's active service, to 
include his exposure to herbicides 
while serving in the Republic of 
Vietnam.

The supporting rationale for all 
opinions expressed must be provided.

4.	The Veteran should also be afforded a 
VA examination by an examiner with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present musculoskeletal dysfunction.  
The claims must be made available to 
and reviewed by the examiner.  Any 
indicated studies, to include X-rays, 
should be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently 
musculoskeletal dysfunction as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service, to include his exposure 
to herbicides while serving in the 
Republic of Vietnam.

The supporting rationale for all 
opinions expressed must be provided.

5.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

6.	Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



